DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on May 2, 2022. Claims 1, 5-12, and 14-18 are pending. The written description rejection under 112(a) is withdrawn due to the amendment. 

Response to Arguments
Applicant’s arguments, see page 6, filed May 2, 2022, with respect to Gregory (US Patent 4,826,400) in view of Nobuyuki (US Patent 3,995,970), have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 1-3, 10-12 and 19 has been withdrawn. 
Applicant's arguments filed May 2, 2022, with respect to Gregory (US Patent 4,826,400) in view of Marze (US Patent 5,634,611) have been fully considered but they are not persuasive. Applicant argues that none of the cited art disclose the distances at which the trailing edge diverges in the axial/circumferential directions relative to one another. However, Marze discloses the airfoil (9) with trailing edge that diverges in the axial direction at angle psi (Fig. 5, which ranges from 1-6 degrees from the radial direction, Col. 13, lines 35-38), and in the circumferential at angle nu (Fig. 4, which ranges from 1-25 degrees from the radial direction, Col. 12, lines 57-60). Also, Marze disclose examples (Col. 16, lines 21-24, lines 63-64) with the circumferential lean nu being greater than the axial lean. Accordingly, the claimed lean appears to be obvious in view of Marze.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US Patent 4,826,400) in view of Marze (US Patent 5,634,611).
	In regards to claim 1, Gregory discloses an airfoil of a stator vane (24, Figs. 2, 6) for a turbomachine (8), the turbomachine defining an axial direction (10), a radial direction (70’, Fig. 6) perpendicular to the axial direction, and a circumferential direction (along 38’, see Fig. 6) extending concentrically around the axial direction, the airfoil extending radially between an inner platform (40’) of the stator vane and an outer platform (38’) of the stator vane, the airfoil comprising: 
a leading edge (46, Fig. 2) extending across the airfoil from the inner platform to the outer platform; 
a trailing edge (47’, Figs. 2, 6) downstream of the leading edge along a flow direction, the trailing edge extending across the airfoil from a first point (62) intersecting the inner platform through a mid-span point to a second point intersecting the outer platform, wherein a radial projection (70’) extends through the first point (62 in fig. 6), and wherein the trailing edge (47’) diverges circumferentially away from the radial projection (70’) from the first point (62) to the second point  (shown but not numbered in fig. 6) such that the mid-span point (50’) is closer to the radial projection (70’) than the second point (shown but not numbered in fig. 6) in the circumferential direction (a clockwise direction from 24’ in fig. 6); 
a pressure side (30) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge; and 
a suction side (32) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge, the suction side surface opposing the pressure side surface; 
wherein the trailing edge defines a circular arc (see Figs. 5-6 with the stacking line 50 coinciding with the trailing edge 47’) between the inner platform and the outer platform (Col. 4, lines 17-42, Fig. 6), and wherein the circular arc is a poriton of a circle (Figs. 5-6).
Gregory does not disclose the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction, and wherein the trailing edge diverges away from the radial projection in the circumferential direction further than the trailing edge diverges from the radial projection in the axial direction as the trailing edge extends from the first point to the second point, and the circle lies in a plane that is not parallel to an axial-radial plane or a circumferential-radial plane of the turbomachine.
Marze discloses a trailing edge (of stationary blade 9) diverges both in the axially and circumferential directions away from a radial projection a first point (at 11, Figs. 4-5) to a second point (at 21, Figs. 4-5) such that a mid-span point is closer to the radial projection than the second point in the axial direction and the circumferential direction (Figs. 4-5), and wherein the trailing edge diverges away from the radial projection in the circumferential direction (see angle nu, Fig. 4) further than the trailing edge diverges from the radial projection in the axial direction (see angle psi, Fig. 5) as the trailing edge extends from the first point to the second point (Col. 12, lines 57-60, Col. 13, lines 35-38, Col. 16, lines 21-24, lines 63-64).
Gregory discloses sweeping the vane in the circumferential direction (see Fig. 6), however does not disclose also sweeping the vane in the axial direction such that the mid-span is closer to the radial projection than the second point in the axial direction and such that the trailing edge diverges further in the circumferential direction than the axial direction. Marze, which is also directed to swept vanes in axial flow, discloses sweeping the vane in the axial direction and by leaning airfoil further in the circumferential direction than the axial direction, to reduce noise flow interference by the vanes following the rotor blades with the outer section being more spaced since there is higher aerodynamic loading at higher radii (Col. 13, lines 36-51). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the airfoil of Gregory by providing the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction and the trailing edge diverges away from the radial projection in the circumferential direction further than the trailing edge diverges from the radial projection in the axial direction as the trailing edge extends from the first point to the second point, as taught by Marze, such that the circle lies in a plane leaned in the axial and circumferential directions that is not parallel to an axial-radial plane or a circumferential-radial plane of the turbomachine, to space the vanes to reduce noise and flow interference (Marze Col. 13, lines 36-51).
In regards to claim 5, the modified airfoil of Gregory comprises the trailing edge is oblique to the inner platform in an axial-radial plane (see Marze Fig. 5).
In regards to claim 6, the modified airfoil of Gregory comprises the trailing edge forms an angle of less than ninety degrees with the inner platform (portion of 11 to the right of the trailing edge of airfoil 9) in the axial-radial plane (see Marze Fig. 5).
In regards to claim 7, the modified airfoil of Gregory comprises the trailing edge curves (Gregory Figs. 5-6 as modified by Marze to extend in the axial direction) outward along the flow direction between the first point and the second point (Marze Fig. 5).
In regards to claim 8, the modified airfoil of Gregory comprises the second point is not upstream of the first point (Marze Fig. 5).
In regards to claim 9, the modified airfoil of Gregory comprises the second point is downstream of the first point (Marze Fig. 5).
In regards to claim 10, Gregory discloses a turbomachine (8) defining an axial direction (10), a radial direction (70’, Fig. 6) perpendicular to the axial direction, and a circumferential direction (along 38’, see Fig. 6) extending concentrically around the axial direction, the turbomachine comprising:
a compressor (14);
a combustor (16) disposed downstream from the combustor, the turbine including a stator vane (24) having an inner platform (40’) and an outer platform (38’) of the stator vane, and an airfoil, the airfoil comprising: 
a leading edge (46, Fig. 2) extending across the airfoil from the inner platform to the outer platform; 
a trailing edge (47’, Figs. 2, 6) downstream of the leading edge along a flow direction, the trailing edge extending across the airfoil from a first point (62) intersecting the inner platform through a mid-span point to a second point intersecting the outer platform, wherein a radial projection (70’) extends through the first point (62 in fig. 6), and wherein the trailing edge (47’) diverges circumferentially away from the radial projection (70’) from the first point (62) to the second point  (shown but not numbered in fig. 6) such that the mid-span point (50’) is closer to the radial projection (70’) than the second point (shown but not numbered in fig. 6) in the circumferential direction (a clockwise direction from 24’ in fig. 6); 
a pressure side (30) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge; and 
a suction side (32) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge, the suction side surface opposing the pressure side surface; 
wherein the trailing edge defines a circular arc (see Figs. 5-6 with the stacking line 50 coinciding with the trailing edge 47’) between the inner platform and the outer platform (Col. 4, lines 17-42, Fig. 6).
Gregory does not disclose the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction and wherein the trailing edge diverges away from the radial projection in the circumferential direction further than the trailing edge diverges from the radial projection in the axial direction as the trailing edge extends from the first point to the second point.
Marze discloses a trailing edge (of stationary blade 9) diverges both in the axially and circumferential directions away from a radial projection a first point (at 11, Figs. 4-5) to a second point (at 21, Figs. 4-5) such that a mid-span point is closer to the radial projection than the second point in the axial direction and the circumferential direction (Figs. 4-5), and wherein the trailing edge diverges away from the radial projection in the circumferential direction (see angle nu, Fig. 4) further than the trailing edge diverges from the radial projection in the axial direction (see angle psi, Fig. 5) as the trailing edge extends from the first point to the second point (Col. 12, lines 57-60, Col. 13, lines 35-38, Col. 16, lines 21-24, lines 63-64).
Gregory discloses a turbomachine with a vane swept in the circumferential direction (see Fig. 6), however does not disclose also sweeping the vane in the axial direction such that the mid-span is closer to the radial projection than the second point in the axial direction and such that the trailing edge diverges further in the circumferential direction than the axial direction. Marze, which is also directed to swept vanes in axial flow, discloses leaning the vane in the axial direction and further in the circumferential direction than the axial direction to reduce noise flow interference by the vanes following the rotor blades with the outer section being more spaced since there is higher aerodynamic loading at higher radii (Col. 13, lines 36-51). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbomachine of Gregory by providing the trailing edge diverges axially away from the radial projection from the first point to the second point such that the mid-span point is closer to the radial projection than the second point in the axial direction and the trailing edge diverges away from the radial projection in the circumferential direction further than the trailing edge diverges from the radial projection in the axial direction as the trailing edge extends from the first point to the second point, as taught by Marze, to space the vanes to reduce noise and flow interference (Marze Col. 13, lines 36-51).
In regards to claim 11, the modified turbomachine of Gregory comprises the circular arc is a portion of a circle (Figs. 5-6) and the circle lies in a plane which is not parallel to the axial direction or the radial direction (as modified above by leaning the trailing edge in the axial and circumferential directions).
In regards to claim 12, the modified turbomachine of Gregory comprises the circular arc is a portion of a circle (Figs. 5-6) and the circle lies in a plane which is not parallel to the circumferential direction or the radial direction (as modified above by leaning the trailing edge in the axial and circumferential directions).
In regards to claim 14, the modified airfoil of Gregory comprises the trailing edge is oblique to the inner platform in an axial-radial plane (see Marze Fig. 5).
In regards to claim 15, the modified airfoil of Gregory comprises the trailing edge forms an angle of less than ninety degrees with the inner platform (portion of 11 to the right of the trailing edge of airfoil 9) in the axial-radial plane (see Marze Fig. 5).
In regards to claim 16, the modified airfoil of Gregory comprises the trailing edge curves outward along the flow direction between the first point and the second point (Marze Fig. 5).
In regards to claim 17, the modified airfoil of Gregory comprises the second point is not upstream of the first point (Marze Fig. 5).
In regards to claim 18, the modified airfoil of Gregory comprises the second point is downstream of the first point (Marze Fig. 5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
5/25/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745